USCA11 Case: 20-14288    Date Filed: 04/23/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14288
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:92-cr-00137-TJC-JRK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

PAUL HOLGADO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (April 23, 2021)

Before MARTIN, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14288       Date Filed: 04/23/2021     Page: 2 of 4



      Paul Holgado appeals from the denial of a motion to reduce his sentence

under 18 U.S.C. § 3582(c)(2) and Amendment 782 to the United States Sentencing

Guidelines. Holgado’s appointed counsel has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967), asserting that Holgado does not raise any

meritorious issues in this appeal. See id. at 744, 87 S. Ct. at 1400 (holding that

when counsel determines that a criminal defendant’s case is “wholly frivolous,”

counsel must “so advise the court and request permission to withdraw”). As

required, Holgado’s counsel’s Anders brief sets out any irregularities or other

potential errors in Holgado’s trial process that might arguably be meritorious. See

United States v. Blackwell, 767 F.2d 1486, 1487–88 (11th Cir. 1985) (per curiam).

      In 1992, Holgado pled guilty to one count of conspiracy to distribute and

possession with intent to distribute cocaine, in violation of 21 U.S.C. § 846. The

district court sentenced Holgado to 70 months’ imprisonment and allowed him to

self-surrender by January 6, 1993. He did not self-surrender as directed. Nearly

25 years later, in October 2017, Holgado was apprehended in Costa Rica and later

extradited to the United States. He has been in custody since.

      On January 13, 2020, the United States Probation Office filed a

memorandum, submitting that Holgado was eligible for a sentence reduction under

18 U.S.C. § 3582(c)(2), Guideline § 1B1.10, and Amendment 782. Under the


                                          2
          USCA11 Case: 20-14288        Date Filed: 04/23/2021    Page: 3 of 4



amendment, Holgado’s guideline range dropped from 70 to 87 months’

imprisonment to 60 to 71 months’ imprisonment. Citing the Probation Office

memorandum, Holgado moved to request the district court exercise its discretion to

reduce his sentence to 60 months’ imprisonment—the low end of the amended

guidelines range.

      The district court declined to exercise its discretion. Holgado appealed.

      We have carefully reviewed Holgado’s counsel’s brief and the record.

Anders, 386 U.S. at 744, 87 S. Ct. at 1400. We have independently determined

there are no issues of arguable merit for our review. Id.

      Because there is no dispute Holgado was eligible for a reduction in his

sentence, the only issue in this appeal is whether the district court abused its

discretion when it declined to apply a sentence reduction. United States v. Smith,

568 F.3d 923, 926 (11th Cir. 2009). The district court’s order recognized its

authority to reduce Holgado’s sentence. It simply declined to do so, finding that

Holgado’s current 70-month sentence was still within the amended guideline range

and that his absconding for such a long period of time weighed “heavily” against a

reduction. Accordingly, after considering the sentencing factors in 18 U.S.C.

§ 3553(a), Holgado’s post-sentencing conduct, and Guidelines commentary, as it

was required to do, the district court declined to exercise its discretion. See id.




                                           3
          USCA11 Case: 20-14288        Date Filed: 04/23/2021    Page: 4 of 4



There is no issue of arguable merit that the district court erred by exercising such

discretion.

      Further, in addition to the issue raised by Holgado’s counsel, independent

review of the record reveals no irregularities in the district court’s denial of

Holgado’s motion to reduce his sentence, or any other issues of arguable merit for

this appeal.

      We therefore AFFIRM the denial of Holgado’s motion to reduce his

sentence and GRANT counsel’s motion to withdraw.




                                           4